Citation Nr: 0115335	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-16 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the residuals of 
injury to the cervical spine.

2  Entitlement to a compensable evaluation for otosclerosis, 
status post tympanotomy with hearing loss, right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to September 
1999.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the North Little 
Rock, Arkansas Department of Veterans Affairs (VA) Regional 
Office (RO).

The RO listed service connection for hearing loss of the left 
ear as an issue on a statement of the case and supplemental 
statement of the case.  However, the veteran did not perfect 
an appeal as to this issue and at a hearing in April 2000 his 
representative specifically stated that the veteran did not 
wish to pursue an appeal as to this matter.  The issue of 
entitlement to service connection for the residuals of injury 
to the cervical spine is the subject of a remand immediately 
following this decision.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had an 
opportunity to present the increased-rating claim before the 
RO.  Bagwell, at 339.  Thus, the Board will consider whether 
an extraschedular rating is warranted.

The December 1999 VA audiological examination report shows 
that the veteran stated that he has experienced constant 
ringing in his ears since 1991.  Service medical and 
personnel records show that the veteran was exposed to 
acoustic trauma while on active service.  Specifically, he 
was on the flight line.  The veteran's report of constant 
ringing in his ears on the VA examination report is 
sufficient to raise a claim of entitlement to service 
connection for tinnitus.  In addition, the veteran and his 
representative requested that the veteran's thoracic and 
lumbar spine regions be rated separately.  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the issue of a compensable evaluation for 
the veteran's right ear disability has been obtained by the 
originating agency.

2.  The veteran currently exhibits no more than Level I 
hearing loss in his right ear.

3.  The veteran is not service-connected for hearing loss in 
his left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155 (West 1991 & 
Supp. 2000); the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to a Compensable Evaluation for Right Ear 
Disability.  Initially, the Board notes that, during the 
pendency of this appeal, the VCAA was enacted as Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The new statute 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims, and is 
applicable to claims pending at the time of its enactment, 
including the present claim before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claim has been sufficient to meet the enhanced 
obligations embodied in the VCAA.

After review of the claims file, the Board finds that VA has 
met the requirements of the VCAA concerning the issue of 
entitlement to a compensable evaluation for his service-
connected right ear disability.  The RO has obtained service 
medical records and afforded the veteran an audiological 
examination, the report of which is of record.  Moreover, the 
veteran has not identified additional relevant evidence that 
has not already been sought and associated with the claims 
file.  Finally, the veteran has not averred or testified that 
his right ear condition has worsened, or that it is 
manifested by symptoms other than hearing loss.  Accordingly, 
the Board finds that the notification and duty-to-assist 
provisions mandated by the VCAA have been satisfied in this 
case.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.  Service connection was originally granted for 
right ear hearing loss by a rating decision dated in January 
2000.  A zero percent evaluation was assigned, effective in 
September 1999, which is the month veteran was discharged 
from active service.

Service-connected disabilities are rated in accordance with 
the Schedule for Rating Disabilities (Schedule).  The ratings 
are based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10. In cases where 
a claim for a higher evaluation stems from an initial grant 
of service connection for the disability at issue, different 
rating for different periods of time, or "staged" ratings, 
may be for assignment.  See Fenderson v. West, 12 Vet. App 
119 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

The current noncompensable evaluation for right ear hearing 
loss was assigned under Diagnostic Code 6202-6100 for 
otosclerosis, status post tympanotomy, evaluated as right ear 
hearing loss.  See 38 C.F.R. §§ 4.27, 4.87 (2000).  The 
Schedule provides a table for rating purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 64 Fed. Reg. 25208 
and 25209, published at 38 C.F.R. § 4.85 (effective June 10, 
1999).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, but when impaired hearing is 
service-connected in only one ear the non-service-connected 
ear is assigned a Roman numeral designation of I, unless the 
claim involves bilateral total deafness.  Id.

It has been recognized by the Court that the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The veteran's report of medical examination at discharge, 
dated in July 1999, shows the following pure tone thresholds 
for the right ear, in decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT
50
60
45
35
35

A December 1999 VA examination report shows that the 
audiological evaluation revealed pure tone thresholds for the 
right ear, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
60
65
50
45
75

The pure tone threshold average in the right ear was 48.75 
decibels, with speech discrimination ability of 100 percent 
correct.  These findings equate to Level I hearing loss in 
the right ear.  The veteran is not service-connected for 
hearing loss in his left ear.  The medical evidence further 
demonstrates that he is not deaf in both ears.  Rather, in 
addition to reflecting the puretone thresholds for the right 
ear as noted above, the December 1999 VA examination report 
further shows that he has hearing within normal limits with 
excellent speech discrimination and normal middle ear 
pressure and compliance in the left ear.  Hence the non-
service-connected left ear is designated at hearing acuity of 
Level I for purposes of computing the service-connected 
disability rating.  See VAOPGCPREC 32-97 (08/29/97).  A 
reference to Table VII in 38 C.F.R. § 4.87 indicates that 
such hearing loss is evaluated at zero percent.  Therefore, 
the Board finds that entitlement to a compensable rating 
under the rating criteria is not warranted.

The application of the Schedule as described in Lendenmann, 
supra, establishes no more than a noncompensable rating for 
right ear hearing loss.  As such, the Board finds that a 
compensable evaluation for right ear hearing loss is not 
warranted under the Schedule.

The Board notes that the veteran is service-connected for 
otosclerosis, status post tympanotomy in the right ear.  
Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (2000).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  See also VAOPGCPREC 
23-97 (July 7, 1997).  Hence, the Board will consider whether 
the veteran exhibits manifestations which may warrant 
separate, compensable evaluations under the appropriate 
diagnostic codes.

While Diagnostic Code 6202, which contemplates otosclerosis, 
specifically notes that the disability is to be evaluated on 
the basis of hearing loss, the Schedule further provides 
separate, compensable evaluations for other ear conditions.  
Diagnostic Codes 6200, 6201, and 6204 through 6260 
contemplate such conditions as chronic suppurative otitis 
media, Meniere's syndrome, malignant and benign ear 
neoplasms, perforated tympanic membrane, and recurrent 
tinnitus.  As noted above, in the INTRODUCTION, a claim for 
tinnitus has been inferred and referred to the RO for 
appropriate action.  This manifestation will not be here 
considered.  Concerning the other diagnostic codes, the Board 
notes that the veteran has not complained of such 
manifestations, and the medical evidence does not reflect 
that any such manifestations have been observed, or that any 
other ear conditions have been diagnosed.  Therefore, the 
Board finds no basis for a compensable evaluation for the 
veteran's right ear hearing disability.

In reviewing the pertinent medical evidence of record, the 
Board finds that it is not necessary to consider any period 
of time separately, in accordance with Fenderson, because the 
medical evidence does not demonstrate significantly different 
degrees of severity of the veteran's right ear hearing 
disability for the entire period extending from the time of 
the initial grant of service connection.

The veteran has submitted his own statements concerning his 
right ear hearing loss.  Nonetheless, the record does not 
show that the veteran is a medical professional, with the 
training and expertise to provide clinical findings regarding 
the extent of his right ear hearing disability.  
Consequently, his statements are credible with regard to his 
subjective complaints and his history, but they do not 
constitute competent medical evidence for the purpose of 
establishing the extent of the veteran's right ear hearing 
loss disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

This does not, however, necessarily preclude the granting of 
an increased rating for this disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  A full range of evaluations are 
available for greater degrees of hearing loss.  However, the 
medical evidence reflects that the required manifestations 
are not present in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his right 
ear hearing loss.  Concerning the interference of the 
veteran's right ear hearing loss with his employment, the 
record before the Board is bereft of any objective evidence 
that the right ear hearing loss markedly interferes with his 
employment.  Thus, the Board cannot find that the impairment 
resulting from the service-connected right ear hearing loss, 
alone, interferes markedly with his employment.  Rather, for 
the reasons noted above, the Board concludes that the 
impairment resulting from the service-connected right ear 
hearing loss is adequately compensated by the zero percent 
schedular evaluation under Diagnostic Code 6202-6100.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted in this case.


ORDER

Entitlement to a compensable evaluation for otosclerosis, 
status post tympanotomy with hearing loss, right ear, is 
denied.


REMAND

The veteran also seeks entitlement to service connection for 
the residuals of injury to his cervical spine.  The Board has 
reviewed the record concerning this claim and finds that 
additional development is required prior to the completion of 
appellate action.

The veteran testified before a local hearing officer at the 
RO in April 2000 that he injured his neck in the same motor 
vehicle accident in which he injured his thoracolumbar 
spine-which is service-connected.  Corroborating his 
testimony, service medical records contemporaneous to the 
accident show complaints of muscular pain in the cervical 
spine and findings of tenderness to palpation from C7 to T9.  
Moreover, service medical records show complaints of neck 
pain at C3-C4 in May 1999, just prior to his discharge from 
active service.  The examiner diagnosed probable mechanical 
complications and mild spondylolisthesis in the cervical 
spine.

The Board notes that the Court held, in Hampton v. Gober, 10 
Vet. App. 481 (1997), that diagnosis of the pertinent 
disability in the separation examination report provides 
evidence both of current disability and also causal 
relationship to service.  In Hampton, the appellant filed his 
claim for service connection for a knee condition 
approximately one month after his separation examination, in 
which the pertinent knee condition had been diagnosed.  
However, the medical evidence presents a conflict concerning 
whether or not the veteran has current cervical disability.  
A private medical evaluation, dated in April 2000, reflects 
that the veteran is diagnosed with osteoarthritic, 
degenerative joint disease at C4, C5, and C6, by X-ray.  
Other findings include peripheral neuropathy secondary to 
disc compression at C5-C6, also seen by X-ray, segmental 
motor unit instability at C4 and C6.  The physician 
recommended endoscopic diskectomy in the future.  In 
contrast, a June 2000 VA examination report reflects that X-
rays of the cervical, thoracic, and lumbar spine showed 
excellent alignment, with no decrease in disc space, no disc 
degeneration, facet degeneration, or evidence of spinal canal 
compromise or lytic or blastic lesions.  This examination 
resulted in an assessment of cervical strain.

In addition, the Board notes that the veteran received 
private treatment for his back condition, both in the service 
and after.  Furthermore, the veteran testified in April 2000 
that his current private treating physician related his 
current cervical disability to the in-service motor vehicle 
accident.  These records are not present before the Board.  
The Board further notes that the veteran's physician should 
be afforded an opportunity to provide an opinion as to the 
etiology of the veteran's cervical spine disability.

As explained above, in the preceding decision, there was a 
significant change in the law during the pendency of this 
appeal.  Specifically, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), among other 
things, redefined the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
Due to this change in the law, a remand is required in this 
case, in part, for compliance with the notice and duty to 
assist provisions contained in the new law.  See VCAA, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

First, records of private treatment the veteran received for 
his back and neck during and after his active service must be 
obtained.  The veteran's private treating physician should 
also be given an opportunity to submit a statement as to the 
etiology of the veteran's currently manifested cervical spine 
condition.

Second, a VA examination is required to clarify the nature 
and extent of any cervical spine disability the veteran may 
exhibit.  In addition, a medical opinion is needed as to 
whether any currently manifested cervical spine disability 
began during the veteran's military service or is related to 
any incident of such service.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, this case is REMANDED for the following:

1. The RO should request the veteran to 
identify all health care providers who 
have treated him for his cervical spine 
disability, both during and after his 
active service.  The RO should also 
request the veteran to authorize release 
of private medical records to VA.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for his 
cervical spine disability that are not 
already of record.  The RO should ensure 
that it has all obtainable treatment 
records of which it has knowledge.  In 
particular, the RO should obtain any and 
all records of treatment accorded the 
veteran for his cervical spine disability 
from the VA Medical Center (MC) in 
Memphis, Tennessee, and any other 
identified VAMC, since his final 
discharge from active service in 1999.  
The RO should also obtain any and all 
records of treatment afforded the veteran 
for his cervical spine disability by Mark 
E. Lazenby, D.C., of Blytheville, 
Arkansas; and Dr. Schachtsneider, of San 
Diego, California.  

3.  The RO should request that the 
veteran identify which physician opined 
that his current cervical spine 
disability is etiologically related to 
the in-service motor vehicle accident.  
The RO should then request that physician 
to state his opinion as to the etiology 
of the veteran's cervical spine 
disability and to identify the findings 
which support such opinion.

4.  The RO should provide the veteran 
with an opportunity to procure lay 
statements from individuals who may have 
observed his cervical spine symptoms from 
his final discharge from active service 
to the present.

5.  Thereafter, the veteran should be 
scheduled for an examination to determine 
the nature and etiology of any cervical 
spine disability.  The claims folder must 
be made available to the examiner.  After 
reviewing the records and examining the 
veteran, the examiner should identify all 
pathology of the veteran's cervical spine 
and express an opinion as to the etiology 
and date of onset of any cervical spine 
pathology which is present.  The examiner 
should state whether it is as likely as 
not that any currently diagnosed cervical 
spine disability began during the 
veteran's military service or is related 
to any incident of such service.  The 
examiner's attention is directed to the 
apparently conflicting April 2000 private 
evaluation report proffered by Dr. 
Lazenby, and the June 2000 VA examination 
report.

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  Thereafter, the matter should be 
readjudicated by the RO.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is reminded that it is his 
responsibility to report for schedule examination and to 
cooperate in the development of his case, and that the 
consequences of failing to report for VA examination without 
good cause may include denial of his claim.  38 C.F.R. 
§ 3.158, 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 



